PIERCE, Chief Judge.
Appellant Charles Arthur Gelis was tried and convicted in the Criminal Court of Record for Polk County, Florida, of breaking and entering and grand larceny, and was thereupon sentenced to fifteen years imprisonment. His motion for new trial was denied and he has appealed the judgment and sentence to this Court. The Public Defender, appointed to represent Gelis on this appeal, filed a brief in’ this Court on his behalf.
The Public Defender stated in his brief that he had “carefully examined the Record on Appeal, and particularly the testimony of James Wilson Jones, and the particular exhibits which were objected to by trial counsel for the Appellant. Upon examination of this record, Attorney for Appellant can find nothing which would arguable support an appeal, and requests to be relieved as Attorney of Record and would cite as authority the case of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.”
The Public Defender served a copy of his said brief upon appellant Gelis, and on February 13, 1972, this Court entered its order allowing Gelis thirty days within *419which to file any additional brief he might desire, calling the court’s attention to any matters that he feels should be considered in connection with the appeal in this cause.
Appellant was granted additional time within which to file his brief. On May IS, 1972, he filed his supplemental brief, arguing eight points on appeal. The Attorney General filed an additional brief on behalf of the State in reply to appellant’s brief.
We have carefully examined the entire record on file here on behalf of appellant Gelis, and the brief filed by appellant, and find no merit to the points raised. Neither do we find anything in the record which would warrant or justify this Court in disturbing the judgment of conviction appealed. It is thereupon ordered that said judgment be
Affirmed.
HOBSON and McNULTY, JJ., concur.